Citation Nr: 0414316	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for a cervical spine 
disability.  

2.	Entitlement to service connection for a lumbar spine 
disability.  

3.	Entitlement to service connection for residuals of a 
left knee injury.  

4.	Entitlement to service connection for residuals of a 
right knee disorder.  

5.	Entitlement to service connection for a hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from March 1964 to November 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions of January 2000, 
August 2000, and July 2001 that denied the veteran's claims 
for service connection for a lumbar spine disorder, a 
cervical spine disorder, a right knee disorder, a left knee 
disorder, and for a hip disorder.  The Board remanded this 
case to the RO in July 2003.  It is now before the Board for 
further appellate consideration.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

There is no competent evidence of a current hip disability.  


CONCLUSION OF LAW

The veteran does not have a chronic hip disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id., 
slip op at 16-17  

In a letter dated in August 2001, the RO informed the veteran 
of the evidence needed to substantiate his current claim for 
service connection for a hip disability, and of who was 
responsible for obtaining what evidence.  In addition, this 
notice letter of August 2001 informed the veteran of the 
evidence that VA needed.  The August 2001 VCAA notice told 
the veteran of his responsibility for submitting evidence, 
and thereby put him on notice to submit all such evidence in 
his possession.  

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA has 
taken the position that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  See Landgraf v. USI Film 
Products, 511 U.S. 244 (1994) (holding that a statute has a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  

While further relevant evidence was associated with the 
claims folder subsequent to initial adjudication of his claim 
for service connection for a hip disability, the veteran 
would have received the same benefit as he would have 
received had he submitted the evidence prior to initial 
adjudication.  In this regard, it is apparent from a review 
of the veteran's most recent supplemental statement of the 
case dated in September 2003 that the RO at that time 
considered the veteran's current claims on a de novo basis 
after consideration of all the relevant evidence of record.  

Moreover, it does not appear from a review of the record 
that, after evidentiary development undertaken in October 
2002 and the subsequent Board Remand in July 2003, any 
clinical evidence relevant to the veteran's current appeal is 
available, but not yet associated with the claims folder.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

While the veteran has not been afforded a VA examination in 
regard to his claim for service connection for a hip 
disability, the record does not contain competent evidence of 
a diagnosis or signs and symptoms of any current hip 
disability.  

                                                     I.  
Factual Basis

On the veteran's March 1964 examination prior to service 
entrance, no pertinent abnormalities were noted.  The 
available service medical records do not contain any 
complaints, findings, or diagnoses indicative of any hip 
disorder.  On his October 1964 examination prior to service 
discharge, the veteran's lower extremities were evaluated as 
normal.  In the Report of Medical History section of this 
examination, the veteran answered in the negative in regard 
to swollen or painful joints; cramps in the legs; arthritis 
or rheumatism; bone, joint, or other deformity; or lameness.  

VA clinical records reflect hospitalization in October 1984 
for treatment of pain and swelling in the right knee.  
Evaluation of the extremities performed during this 
examination found good range of motion in all joints.  

Additional VA and private clinical records reflect treatment 
beginning in the early 1980s for joint complaints, especially 
in the cervical spine and low back which were variously 
assessed as possible Marie Stumpel's disease, rheumatoid 
arthritis, osteoarthritis and degenerative disc disease.  
These records make no reference to any hip disability.  
During treatment at a VA medical facility in January 1991 the 
veteran stated that he had fallen from a pole while in 
service, and injured his leg.  

During a VA examination conducted in June 1998 the veteran 
gave a history of falling 35 feet from a pole while training 
to be a lineman.  He said that he had had progressive 
symptoms of arthritis since that experience, which affected 
his neck, low back, and his knees.  After physical 
examination the diagnoses included traumatic arthritis 
involving the cervical and lumbar spine, as well as the right 
knee.  There were no complaints, findings, or diagnosis 
indicative of any hip disability.  
Statements from service comrades and associates report that 
they recall the veteran sustaining unspecified injuries after 
falling from a pole during service and thereafter wearing a 
brace and a cast.  

In a June 1999 statement a registered nurse indicated that 
the veteran was seen on numerous occasions between 1967 and 
1977 by her late private physician employer, but the writer 
did not enumerate the conditions for which such treatment was 
rendered.  


                                                     II.  
Legal Analysis

Service connection may be established for a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  Service 
connection may be granted for disease diagnosed after service 
providing the evidence establishes that it was that is was 
incurred during service.  38 C.F.R. § 3.303(d) (2003.  

The Board notes that the claims folder contains no clinical 
evidence demonstrating that the veteran currently has, or 
ever has had, a hip disability.  A careful reading of the 
veteran's statements does not reveal that he has reported any 
current symptoms of hip disability.  Since that is the case, 
service connection for a hip disability is clearly not 
warranted.  



ORDER

Service connection for a hip disorder is denied.  



REMAND

In this case, the evidence shows that the veteran has 
degenerative disc disease of the cervical spine, degenerative 
joint disease and scoliosis of the lumbar spine, bursitis of 
the right knee, and left knee instability with a possible 
injury to the left cruciate ligament veteran has reported a 
continuity of symptomatology from injuries to his cervical 
spine, and lumbar spine, and both knees sustained during 
service.  A continuity of symptomatology can constitute 
competent evidence of a nexus so as to trigger VA's 
obligation to provide an examination.  Charles v. Principi, 
16 Vet. App. 370 (2002).  

In view of the above, this case is REMANDED to the RO for the 
following action:  

1.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature and etiology of his cervical 
spine, lumbar spine, right knee, and left 
knee disabilities.  The claims folder 
must be made available to the examiner so 
that the examiner can review the record.  

At the conclusion of the examination and 
after a careful review of the record, the 
examiner should express opinions, with 
full rationale, as to whether it is at 
least as likely as not (50 percent 
probability or more) that any cervical 
spine, lumbar spine, right knee, and left 
knee disability found on examination was 
the result of injuries sustained in an 
inservice fall.  

2.  The case should then be returned to 
this Board for further appellate 
consideration, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



